Filed 9/16/22 P. v. McGehee CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for pur-
poses of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,
          Plaintiff and Respondent,
 v.                                                               A164647
 ROBERT JAMES McGEHEE, JR.,
          Defendant and Appellant.
                                                                  (Solano County Super. Ct. No.
                                                                  VCR234765)


       Robert James McGehee, Jr., appeals after the trial court
revoked his probation. His court-appointed counsel has filed a
brief seeking our independent review of the record pursuant to
People v. Wende (1979) 25 Cal.3d 436 to determine whether there
are any arguable issues on appeal. We find no such issues and
affirm.

                                    BACKGROUND

      V.F. was driving on a Vallejo street when McGehee pointed
what appeared to be a gun at her face, told her not to do anything
stupid, and ordered her to open her car window. He said he was
angry because someone had killed his dog. Still pointing the gun
at her, McGehee pulled V.F. toward him and kissed her on the
cheek and forehead. When another car approached from behind,
McGehee released V.F. and walked toward it with his gun.


                                                1
     A.L. was driving with his young daughter in the back seat
when he saw McGehee standing in the middle of the road.
McGehee pointed his gun at A.L. and approached the car. A.L.
immediately backed up and drove away.

       Responding officers arrested McGehee at the scene. A
realistic-looking airsoft gun was under a parked car about two
feet from where he had been standing. A neighbor reported that
he heard what he thought were fireworks coming from down the
street. When he looked, he saw McGehee shooting at passing
vehicles. The neighbor’s wife saw McGehee shooting at and
hitting passing cars with his gun.

       McGehee was charged with felony false imprisonment by
violence (Pen. Code, § 236; count one), misdemeanor brandishing
a replica gun (Pen. Code, § 417.4; count two), and misdemeanor
throwing substances on vehicles (Veh. Code, § 23110, subd. (a);
count three). He was properly advised of his trial rights and pled
no contest to count one. The parties stipulated to a factual basis
for the plea; the court noted he was aware of the facts from
having presided over the preliminary hearing. On October 28,
2019, the court placed McGehee on three years’ probation with
180 days in county jail and dismissed the remaining charges
pursuant to a Harvey waiver. (See People v. Harvey (1979) 25
Cal.3d 754.)

      In the spring of 2021, the court summarily revoked
McGehee’s probation based on a new misdemeanor gun
possession conviction in San Francisco. McGehee subsequently
admitted the violation. He was advised of his hearing rights and
the parties stipulated to a factual basis for his plea based on the
San Francisco case. The court reinstated probation and ordered
McGehee to complete 50 hours of community service. Two
months later, it reduced McGehee’s probation period to two years
pursuant to Assembly Bill 1950 ((2019-2020 Reg. Sess.), Stats.
2020, ch. 328, §§ 1-2).

                                 2
      On August 23, 2021, the court summarily revoked
McGehee’s probation for noncompliance with probation
conditions that required him to engage in community service and
counseling and abstain from drugs and alcohol. At a subsequent
hearing, the court found McGehee had violated his probation.
The court found that aggravating factors outweighed the
mitigating factors and that imposing the low term would be
contrary to the interest of justice. It imposed the two-year
midterm, suspended, with credits totaling 461 days and the
remaining 269 days to be served under mandatory supervision.

                        DISCUSSION

       McGehee’s counsel has represented that he advised
McGehee of his right to submit supplemental written argument
on his own behalf. McGehee has not done so. McGehee has been
provided with a copy of the appellate record and advised of his
right to request that counsel be relieved and another attorney
appointed. This court has reviewed the entire record on appeal
for potential error. No issue requires further briefing.

                        DISPOSITION

     The judgment is affirmed.




                                 3
                                   ______________________
                                   BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
SIMONS, J.




A164647




                               4